If the notice sent to the clerk of this court and received July 5, 1933, be intended as an application to a justice of the Appellate Division to appeal to the Court of Appeals from the orders of this court, dated June 6, 1933, dismissing the appeal and denying motion to extend time to perfect and argue appeal, the application is denied. Defendant was convicted in the County Court of Queens county June 17, 1932. On his application this court made an order on October 17, 1932, extending his time to perfect the appeal to the December, 1932, term. On December 9, 1932, it made a similar order extending the time to perfect the appeal to the March, 1933, term, and in March, 1933, made another order extending the time to perfect the appeal to the June, 1933, term. On June 5, 1933, defendant made a further application to extend his time to perfect the appeal. The motion was denied. The March, 1933, order directed that the case be placed on the calendar for the June, 1933, term. The ease appeared on the calendar on June 5, 1933, as ordered. Defendant had not in any wise perfected his appeal and on motion of the district attorney the appeal was dismissed.